                Case 1:21-cr-00259-LJL Document 6 Filed 04/19/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -                                 X
                                                                          SEALED INDICTMENT

UNITED STATES OF AMERICA                                                  21 Cr .

                    - v. -

TIMY HAKIM ,


                                          Defendant .                 2 1 CRIM 2
-   -   -   -   -   -    -   -    -   -   -   -   -   -   -   -   -   X

                                                     COUNT ONE
                                              (Wire Fraud Conspiracy)

                    The Grand Jury charges :

                    1.            From at least in or about 2015 through at least

in or about November 2019 , in the Southern District of New York

and elsewhere, TIMY HAK I M, the defendant , and others known and

unknown , willfully and knowingly did combine , conspire ,

confederate , and agree together and with each other to commit

wire fraud in violation of Title 18 , United States Code , Section

1343.

                    2.           It was a part and an object of the conspiracy

that TIMY HAKIM, the defendant , and others known and unknown ,

willfully and knowingly , having devised and intending to devise

a scheme and artifice to defraud, and for obtaining money and

property by means of false and fraudulent pretenses ,

representations , and promises , would and did transmit and cause
        Case 1:21-cr-00259-LJL Document 6 Filed 04/19/21 Page 2 of 8




to be transmitted by means of wire , radio, and television

communication in interstate and foreign commerce, writings ,

signs , signals , p i ctures , and sounds for the purpose of

executing such scheme and artifice , in violation of Title 18 ,

United States Code , Section 1343 , to wit , HAKIM and his

coconspirators , through online and telephonic communications ,

induced various individuals and businesses (collectively , the

"Victims") to transfer funds from the Victims ' respective bank

accounts to bank accounts controlled by HAKIM and his

coconspirators , by misrepresenting that these funds would be

used for particular purposes , for example , loans to purported

romantic partners , advance fees required to access purported

lottery winnings , and the payment of Victims' business expenses ,

when in fact , the funds were used and intended to be used to

enrich HAKIM and his coconspirators.

           (Title 18, United States Code, Section 1349 . )

                                COUNT TWO
                               (Wire Fraud)

           The Grand Jury further charges :

           3.    From at least in or about 2015 through at least

in or about November 2019 , in the Southern District of New York

and elsewhere , TIMY HAKIM, the defendant , willfully and

knowingly , having devised and intending to devise a scheme and


                                     2
        Case 1:21-cr-00259-LJL Document 6 Filed 04/19/21 Page 3 of 8




artifice to defraud , and for obtaining money and property by

means of false and fraudulent pretenses , representations , and

promises , transmitted and caused to be transmitted by means of

wire , radio , and television communication in interstate and

foreign commerce , writings , signs , signals , pictures , and sounds

for the purpose of executing such scheme and artifice , to wit ,

HAKIM and others known and unknown , through online and

telephonic communications induced various individuals and

businesses   (collectively , the "Victims " ) to transfer funds from

the Victims '   respective bank accounts , including via interstate

wire from a bank account in the Southern District of New York ,

to bank accounts controlled by HAKIM and his coconspirators , by

misrepresenting that these funds would be used for pa r ticular

purposes , for example , loans to purported romantic partners ,

advance fees required to access purported lottery winnings, and

the payment of Victims '   business expenses , when in fact , the

funds were used and intended to be used to enrich HAKIM and his

coconspirators .

        (Title 18 , United States Code , Sections 1343 & 2 . )




                                     3
          Case 1:21-cr-00259-LJL Document 6 Filed 04/19/21 Page 4 of 8




                                COUNT THREE
                  (Conspiracy to Commit Money Laundering)

             The Grand Jury further charges :

             4.    From at least in or about January 2018 through at

least in or about March 2018 , in the Southern District of New

York and elsewhere , TIMY HAKIM , the defendant , and others known

and unknown , knowingly did combine , conspire , confederate , and

agree together and with each other to violate the money

laundering laws of the United States .

             5.    It was a part and an object of the conspiracy

that TIMY HAKIM , the defendant , and others known and unknown ,

knowing that the property involved in a financial transaction

represented the proceeds of some form of unlawful activity ,

would and did conduct and attempt to conduct such a financial

transaction which in fact involved the proceeds of specified

unlawful activity as defined in Title 18; United States Code ,

Sections 195 6 ( c) ( 7) (A)   &   (B) , to wit , wire fraud , in violation

of Title 18 , United States Code,             Section 1343,   knowing that the

transaction was designed in whole and in part to conceal and

disguise the nature , the location , the source , the ownership ,

and the control of the proceeds of specified unlawful activity ,

in violation of Title 18 , United States Code, Section

1956(a) (1) (B) (i).


                                          4
          Case 1:21-cr-00259-LJL Document 6 Filed 04/19/21 Page 5 of 8




           (Title 18 , United States Code , Section 1956(h ) . )

                                       COUNT FOUR
                                   (Money Laundering)

             The Grand Jury further charges :

             6.    From at leas t in or about January 2018 through at

least in or about March 2018 , in the Southern District of New

York and elsewhere , TIMY HAKIM , the defendant and others known

and unknown, knowing that the property involved in a financial

transaction represented the proceeds of some form of unlawful

activity , conducted and attempted to conduct such a financial

transaction which in fact involved the proceeds of specified

unlawfu l activity as defined in Title 18 , United States Code ,

Sections 195 6 ( c) ( 7) (A)   &    ( B)   , to wit , wire fraud , in violation

of Title 18 , United States Code , Section 1343 , knowing that the

transaction was designed in whole and in part to conceal and

disguise the nature , the location , the source , the ownership ,

and the control of the proceeds of specified unlawful activity ,

in violation of Title 18 ,           United States Code ,     Section

1956(a) (1) (B) (i) .

         (Title 18 , United States Code , Section 1956 and 2 . )

                           FORFEITURE ALLEGATIONS

            7.     As a result of committing the offenses alleged in

Counts One and Two of this Indictment , TIMY HAKIM , the


                                               5
            Case 1:21-cr-00259-LJL Document 6 Filed 04/19/21 Page 6 of 8




defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Section 981 (a) (1) (C) and Title 28 ,

United States Code , Section 2461(c), any and all property, real

and personal , that constitutes or is derived from proceeds

traceable to the commission of said offenses , including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offense .

              8.    As a result of committing the offenses alleged in

Counts Three and Four of this Indictment , TIMY HAKIM , the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Section 982(a) (1) , any and all property ,

real and personal , involved in said offenses , or any property

traceable to such property , including but not limited to a sum

of money in United States currency representing the amount of

property involved in said offense .

                         Substitute Assets Provision

              9.    If any of the above-described forfeitable

property , as a result of any act or omission of the defendant:

                    a.    cannot be located upon the exercise of due

diligence ;

                    b.    has been transferred or sold to, or



                                        6
         Case 1:21-cr-00259-LJL Document 6 Filed 04/19/21 Page 7 of 8




deposited with , a third person ;

                 c.    has been placed beyond the jurisdiction of

the Court ;

                 d.    has been substantially diminished in value ;

or

                 e.    has been commingled with other property

which cannot be subdivided without diffic ul ty ;

it is the i ntent of the United States , pursuant to Title 21 ,

United States Code , Section 853      (p) , and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendant up to the value of the fbrfeitable property .

        (Title 18 , United States Code , Sec t ions 981 & 982 ;
          Ti t le 21 , United States Code , Section 853 ; and
           Title 28 , United States Code , Section 2461 . )




                                               United States Attorney




                                     7
Case 1:21-cr-00259-LJL Document 6 Filed 04/19/21 Page 8 of 8




          Form No . USA- 33s - 274                     (Ed . 9- 25 - 58)

                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK

                   UNITED STATES OF AMERICA

                                          -   v.   -

                                  TIMY HAKIM,

                                   Defendant.


                          SEALED INDICTMENT

                           21 Cr .

      (18 U. S . C.       §§     1343 , 1 349 , 1956 , and 2 . )




                                                   AUDREY STRAUSS
                                          United Stat es Attorney .




      f, l ·~    Jf'/ I) l 1.,-r/Wl1( I
                                               C oT;J u j r-, 1
